This suit is for the specific performance of a contract for the sale of land. The contract is in writing. It *Page 504 
was attached to the bill made a part of it and marked Exhibit "A". The contract is as follows:
"EXHIBIT 'A'
CITIZENS LOAN . SAVINGS CO.
201 W. Flagler Street.                            Phone 4341
REAL ESTATE
Agreement of Purchase
Miami, Fla. 9-17-1924.
I hereby offer, and agree to purchase through the Citizens Loan  Savings Co., agents or owner, the following described property:
Lot 13, Block M, Riverview Sub.
and to pay $3,000.00 for same in the following manner, $1,100.00 cash, and the balance as follows: $1,900 — Pay 1, 2, 3 years and assume all city liens.
This deal to be closed at once. And I herewith tender $100.00 as deposit to apply on the purchase price of the above mentioned property if accepted by the owner, with the understanding that the same is to be returned to me provided the proposition is not accepted.
H. KORSHINSKY, J. M. BROWN, Witness.
ACCEPTANCE
I hereby accept the above offer, and agree to same, and acknowledge receipt of $100.00 of the above amount, and agree to pay the Citizens Loan  Savings Co. when the deal is consummated, $150.00 being 5% of the sale price.
W. F. Fox.
Witness: BROWN, Salesman for the Citizens Loan 
Savings Co." *Page 505 
A general demurrer to the bill was interposed. The grounds of which are that the contract is not sufficient under the statute of frauds to entitle the complainant to specific performance; that the description of the property is insufficient; that there is a variance in the description of the property as set out in the bill from that set out in the contract; that the complainant did not tender payment or delivery of the mortgage provided for in the contract and that the bill shows that the defendant is a married man and his wife did not join in the execution of the contract.
The demurrer was overruled and the defendant appealed.
There was no error.
While the wife did not execute the contract with her husband the bill alleges that the complainant did not know the defendant was married and offered to accept a deed from the defendant alone without abatement of price for the value of the wife's dower. See Fisher v. Miller, 92 Fla. 48, 109 So. R. 257; Bland v. Knoblock, 92 Fla. 254, 109 So. R. 415; Rundel v. Gordon, 92 Fla. 1110, 111 So. R. 386.
The allegations of the bill as to complainant's willingness and ability and readiness to comply with the contract on his part are sufficient and meet with the requirements of good pleading especially as it appears that the defendant said to the complainant that he could not deliver the property and would not do so. The allegations of the bill with respect to the tender are sufficient. See Taylor v. Mathews, 53 Fla. 776, 44 So. R. 146; Orlando Realty Board Bldg., Corp. v Hilpert,93 Fla. 954, 113 So. R. 100.
As to the variance in description of the property between the allegations of the bill and contract, the latter is made a part of the bill and is incorporated in it; so that if the description is sufficiently clear it answers the requirements *Page 506 
of correct pleading in that regard. The terms of the contract are definite. The price was to be $3,000.00 of which $1,100.00 was to be paid in cash and the balance, $1,900.00 payable in one, two and three years; purchaser to assume all city liens. $100.00 was paid on account; nothing said about interest nor in what sums the deferred payments were to be made. But it seems to us that is not sufficient to render the contract obnoxious to the requirements of the rule. The purchase price and time of payment are sufficiently specified. The description of the property to be conveyed is sufficient under the rule. See Simmons v. Tobin, 89 Fla. 321, 104 So. R. 586.
The order overruling the demurrer is affirmed.
TERRELL, C. J., AND BROWN, J., concur.
STRUM AND BUFORD, J. J., concur in the opinion and judgment.